UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6019



In Re: VINCENT BARR,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                         (CA-01-3175-2-22)


Submitted:   March 14, 2002                 Decided:   March 26, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Vincent Barr, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Barr filed this mandamus petition seeking to compel

the district court to consolidate two cases, proceed with service

of process, and order a jury trial.   Mandamus relief is available

only when the petitioner has a clear right to the relief sought and

there are no other means for obtaining the requested relief.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).    Because   Barr has not

demonstrated both a clear right to relief and the absence of other

means to obtain the relief, we deny the petition.

     We grant Barr’s motion to proceed in forma pauperis.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                    PETITION DENIED




                                2